Citation Nr: 0302230	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  98-05 978	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a head injury for the period from June 19, 1945, 
through October 18, 1993, based on an initial determination.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to June 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
In March 2000 and March 2001, the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The veteran has expressed his dissatisfaction with the 
initial rating assigned from June 19, 1945, to October 18, 
1993, at the time of the grant of service-connection for 
residuals from a head injury.  Therefore, the Board has 
recharacterized the issue as entitlement to an increased 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Residuals from a concussive head injury from June 19, 
1945 to October 18, 1993, were manifest primarily by 
subjective complaints of headaches, ear pain and associated 
dizziness; with no objective evidence of symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 for residuals of a 
head injury from June 19, 1945 to October 18, 1993, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, 
Diagnostic Code 8045, 4.132, Diagnostic Code 9304 (1996); The 
United States Veterans' Administration Schedule for Rating 
Disabilities (1945 Edition).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate his claim.  The Statement 
of the Case, issued in April 1998, and the supplemental 
statements of the case dated in June 2000, June 2002 and July 
2002 provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  VA has also provided the 
veteran with current general medical and neurological 
examinations.  In March 2000, and again in March 2001, the 
appeal was remanded to the RO for further development.  A 
March 2001 RO letter specifically advised the veteran of VCAA 
and its application to his claim.  VA has made reasonable 
efforts to obtain relevant records.  Many of the records 
identified by the veteran were not available.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

A February 1997 rating decision awarded the veteran service 
connection for residuals of a head injury, rated 10 percent 
disabling, from February 1975 to October 18, 1993, and 40 
percent disabling commencing October 19, 1993.  The veteran 
appealed the initial evaluation for the period prior to 
October 19, 1993, as well as the effective date of the grant 
of service connection.  A November 1997 Board decision 
granted an effective date for service connection from June 
19, 1945, the day after the veteran's discharge from service 
and a December 1997 rating decision established the 10 
percent rating from the new effective date through October 
18, 1993.  The veteran perfected his appeal of the initial 10 
percent rating from June 19, 1945 through October 18, 1993.

Information from Hospital Admission Cards show that the 
veteran was hospitalized for 18 days for treatment of a 
diagnosed blast injury to the cerebrum of the brain.  He was 
discharged to duty.  The veteran's service medical records 
are completely silent regarding any complaints, findings, 
treatment or diagnoses regarding any residuals of his injury.

A February 1948 VA compensation examination report shows that 
evaluation of the veteran's nervous system was normal.  

A Summary of Hospitalization, received in January 1963 from 
Ypsilanti State Hospital, indicates the veteran was committed 
for evaluation.  The diagnosis was obsessive compulsive 
reaction.

During his February 1975 VA compensation examination, the 
veteran complained that his ears hurt occasionally, causing 
dizziness, as they did when he was hospitalized following his 
concussion.  The veteran was not evaluated at that time for 
that complaint.

VA treatment records, dating from April 1974 to November 
1992, show that the veteran was hospitalized in November 1992 
for two days after being referred by a private facility for 
diagnosed probable transient ischemic accident (TIA).  He 
complained of generalized weakness, inability to find proper 
words and amnesia of events prior to his "spell."  Although 
physical evaluation was remarkable for generalized weakness, 
the rest of the examination was within normal limits.  He 
became progressively more alert and the possibility of a 
psychological cause to his symptoms, secondary to anxiety was 
discussed.  The veteran was to have a psychiatric 
consultation and follow up with neurology.  The diagnoses at 
discharge were global amnesia and confusional state.   

An October 19, 1993, treatment record from George R. Chaney, 
M.D., included a history related by the veteran that he was 
rendered unconscious as a result of an exploding shell in 
November 1944 and hospitalized for 19 days.  Since that time, 
he complained of headaches, dizziness and intermittent memory 
loss, as well as vision and hearing loss.  The diagnosis was 
concussion with post concussive syndrome, identified as a 
chronic problem for a number of years.  A November 1993 
magnetic resonance imaging (MRI) scan of his head was normal.  

In March 1994, the veteran was hospitalized for VA 
evaluation.  He complained of headaches, dizziness, several 
attacks of confused status, and difficulty formulating words 
after black outs and blurred vision.  His neurological 
examination was normal, except for decreased motor strength 
in his left lower extremity.  An electroencephalogram (EEG) 
showed poorly defined sharp waves in the anterior left 
temporal and bilateral anterior temporal areas, not evident 
in repeat EEG or in sleep deprived EEG.  An MRI of the head 
revealed ischemic changes in the pons region of the brain and 
possible left hippocampal atrophy.  The diagnosis was partial 
complex seizures.  Subsequent treatment records indicate 
ongoing treatment for his seizure disorder.



Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran contends that his post-concussive syndrome was as 
severe in 1945 as it is currently and that he is therefore 
entitled to a 40 percent evaluation from 1945 to 1993.  The 
December 1997 RO rating decision awarded the veteran a 10 
percent rating from June 19, 1945, through October 18, 1993, 
under the provisions of 38 C.F.R. § 4.124, Diagnostic Code 
8045.  However, the Board notes that Diagnostic Code 8045 was 
not promulgated until October 1, 1961 and that the VA Rating 
Schedule that addresses residuals of head injuries has been 
amended on several occasions.  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas. See 38 U.S.C.A. § 5110(g)(West 1991).  
Thus, in this case, only the previous version of the rating 
criteria may be applied through September 30, 1961.  As of 
October 1, 1960, the Board will apply whichever version of 
the rating criteria is more favorable to the veteran.  

Review of the prior regulations indicates that residuals of 
brain concussions were rated under Diagnostic Code 8001 of 
the 1945 VA Schedule for Rating Disabilities, as traumatic 
encephalopathy.  At that time, traumatic encephalopathy, if 
symptomatic, warranted a minimum 30 percent disability 
rating.  

On October 1, 1961, the 1945 Schedule was amended and 
Diagnostic Code 8001 was deleted and replaced by Diagnostic 
Code 8045 (brain disease due to trauma), which provided that 
purely subjective complaints, such as headache, dizziness, 
insomnia, tinnitus, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under 38 C.F.R. 
§ 4.132, Diagnostic Code 9304.  This 10 percent rating was 
not to be combined with any other rating for a disability due 
to brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 were not 
assignable in the absence of a diagnosis of chronic brain 
syndrome associated with brain trauma.  

After reviewing the evidence of record, the Board finds the 
preponderance of the evidence does not support an initial 
rating in excess of 10 percent from June 19, 1945 through 
October 18, 1993.  Although the veteran contends that he has 
had persistent headaches, ear pain and dizziness, as well as 
periodic amnesia, the objective medical evidence of record 
fails to show that the veteran was symptomatic in compliance 
with Diagnostic Code 8001 prior to October 1, 1960, or that 
he was symptomatic or that he had more than subjective 
complaints as contemplated in Diagnostic Code 8045, from 
October 1, 1960 to October 18, 1993.  In this respect the 
Board notes that the first recorded complaint was in February 
1975 when the veteran complained of occasional ear pain with 
associated dizziness.  Although he stated that his ears hurt 
similarly following his concussion, there is no medical 
opinion linking his ear pain at that time to his residuals of 
a concussion.  Moreover, an earlier February 1948 VA 
examination report shows no relevant complaints and an 
evaluation of the veteran's nervous system was normal.  The 
only other treatment record prior to October 19, 1993, 
indicating the veteran's claimed symptoms, is the November 
1992 VA hospital treatment record.  However, while noting 
generalized weakness and amnesia, these symptoms were 
initially associated with a probable TIA and, at discharge 
suggested to possibly have been caused by a psychological 
disability.  Therefore, the medical evidence of record does 
not indicate that the veteran's residuals of a head injury 
were symptomatic from June 19, 1945 to October 18, 1993, or 
that there were any more than purely subjective complaints of 
headaches, dizziness and intermittent amnesia.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for residuals of a head injury from June 19, 
1945, to October 18, 1993 under either the criteria of 
Diagnostic Code 8001 or Diagnostic Code 8045, for the reasons 
and bases described above.  Accordingly, the veteran's claim 
must be denied.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a head injury from June 19, 1945, to October 18, 1993, is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

